DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claim 1-5, 7-17 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding claim 1, prior art does not disclose or suggest: “wherein the power cable measurement system comprises a mechanical or electrical interlocking means configured to interlock the first movable structure in the default lowered position as long as the overhead busbar is non-grounded and to enable movement of the first movable structure from the default lowered position to the temporary elevated position only when the overhead busbar is grounded” in combination with all the limitations of claim 1.
Claims 2-5, 7-8, 15-17 are dependent on claim 1 and therefore also allowed. 
Regarding claim 9, prior art does not disclose or suggest: “wherein the power cable measurement system comprises a mechanical or electrical interlocking means configured to interlock the first movable structure in the default lowered position as long as the overhead busbar is non-grounded and to enable movement of the first movable structure from the default lowered position to the temporary elevated position only when the overhead busbar is grounded” in combination with all the limitations of claim 9.
Claim 10 is dependent on claim 9 and therefore also allowed. 
Regarding claim 11, prior art does not disclose or suggest: “disconnecting the power cable from the substation, b) connecting the power cable to ground, c) maneuvering the first movable structure provided with the first busbar connector electrically connected to the measurement equipment connector device from the default lowered position in which the first busbar connector is disconnected from the overhead busbar to the elevated position in which the first busbar connector is set in electrical contact with the overhead busbar to provide an electrical connection between the overhead busbar and the measurement equipment connector device” in combination with all the limitations of claim 11. 
Claims 12-14 are dependent on claim 11 and is therefore also allowed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FEBA POTHEN whose telephone number is (571)272-9219. The examiner can normally be reached 8:30-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Judy Nguyen can be reached on 571.272.2258. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FEBA POTHEN/Examiner, Art Unit 2868